11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Darrell Pollock
Appellant
Vs.                   No.
11-02-00080-CR B
Appeal from Thockmorton County
State of Texas
Appellee
 
The
trial court imposed the sentence on November 9, 2001.  A motion for new trial was timely filed.  Appellant filed in the district clerk=s office his notice of
appeal on March 1, 2002, 112 days after the date the sentence was imposed.  On March 1, 2002, appellant also filed in
this court  a motion for extension of
time in which to file his notice of appeal. 

In
order to extend the time for perfecting an appeal, appellant was required to
file both the notice of appeal and a motion for extension of time within 105
days of the date of sentencing. 
TEX.R.APP.P. 26.3.  Olivo v.
State, 918 S.W.2d 519 (Tex.Cr.App.1996); Rodarte v. State, 860 S.W.2d 108 (Tex.Cr.App.1993).  Neither appellant=s notice of appeal nor his motion for
extension of time were timely filed.  Absent either a timely notice of appeal or compliance
with Rule 26.3 for an extension, this court lacks jurisdiction to entertain an
appeal.  Slaton v. State, 981 S.W.2d 208 
(Tex.Cr.App.1998); Olivo v. State, supra; Rodarte v. State, supra; Shute v.
State, 744 S.W.2d 96 (Tex.Cr.App.1988). 
Appellant may be able to secure an out of time appeal by filing a
post-conviction writ pursuant to TEX. CODE CRIM. PRO. ANN. art 11.07 (Vernon
Supp. 2002).
Appellant=s
motion for extension of time is overruled, and the appeal is dismissed for want
of jurisdiction.
 
PER CURIAM
March 14, 2002
Do not publish. 
See TEX.R.APP.P. 47.3(b).
Panel
consists of: Arnot, C.J., and
Wright,
J., McCall, J.